                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    MARC NORFLEET, #R-57214,                            )
                                                        )
                  Plaintiff,                            )
                                                        )
    vs.                                                 )           Case No. 18ícv–02108íNJR
                                                        )
    JOHN BALDWIN,                                       )
    JACQUELINE LASHBROOK,                               )
    LARUE LOVE,                                         )
    MICHAEL SCOTT,                                      )
    MARCUS MYERS,                                       )
    CAROL McBRIDE,                                      )
    IDOC,                                               )
    WEXFORD HEALTH CARE SOURCES,                        )
    NURSE KNOPE, and                                    )
    CHARLES HECK,                                       )
                                                        )
                 Defendants.                            )

                                MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

          Plaintiff Marc Norfleet, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Menard Correctional Center (“Menard”), brings this civil rights action

pursuant to 42 U.S.C. § 1983, the Americans with Disabilities Act (“ADA”), and Rehabilitation

Act. This case is one of ten severed from Norfleet v. Baldwin, et al., No. 18-cv-01758-MJR

(S.D. Ill.), on November 21, 2018. (Doc. 1). At issue here are four claims (Counts 16 through 19)

arising from Plaintiff’s interactions with Nurse Knope and others at Pinckneyville Correctional

Center (“Pinckneyville”). (Doc. 2, pp. 24-35). Plaintiff seeks money damages. 1(Doc. 2).




1
  Plaintiff also requested injunctive relief in the original action, but the Court denied his request. (Doc. 1,
pp. 12-13). He has not renewed the request for preliminary or permanent injunctive relief in this action, and
the Court notes that is no longer housed at Pinckneyville where the events giving rise to Counts 16 through
18 occurred.

                                                      1
        This severed case is now before the Court for preliminary review pursuant to 28 U.S.C.

§ 1915A. Section 1915A requires the Court to screen prisoner complaints and filter out non-

meritorious claims. 28 U.S.C. § 1915A(a). Any portion of the complaint that is legally frivolous

or malicious, fails to state a claim for relief, or requests money damages from an immune defendant

must be dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations are liberally

construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                           The Complaint

        Plaintiff makes the following allegations in support of Counts 16 through 19 in the

Complaint (Doc. 2, pp. 24-35): On September 30, 2016, Plaintiff received a disciplinary ticket in

retaliation for writing grievances and “because of” his disability. (Id. at p. 24). Myers, McBride,

and Heck would not call Plaintiff’s witnesses at his disciplinary hearing. (Id. at p. 25). Then, on

October 5, 2016, Nurse Knope retaliated against Plaintiff for complaining and “because of” his

disability by issuing him a second disciplinary ticket. (Id. at p. 26). Wexford allows medical staff

to issue tickets in violation of inmate due process rights. (Id. at p. 29). Plaintiff’s second ticket was

not properly served, and Baldwin and Lashbrook condoned this practice. (Id.). At Plaintiff’s

disciplinary hearing on the second ticket, Heck and Myers would not accept Plaintiff’s handwritten

statement, call his witnesses, recognize that Wexford employees cannot write or initiate

disciplinary reports, or accept Plaintiff’s version of the facts. (Id. at pp. 26-27). McBride was

somehow involved. (Id.). Plaintiff was ultimately punished with one month of C-grade, one month

of segregation, and six months of contact visit restrictions. (Id. at p. 28). Allegedly “on behalf of”

Knope, Baldwin, Love, and Lashbrook, Scott discontinued Plaintiff’s prescription medications

(i.e., Neurontin, Bachofen, and Ibuprofen) for undisclosed medical conditions on October 6, 2016.




                                                   2
(Id. at p. 31). Plaintiff wrote grievances complaining of the deprivation to Love, Scott, Lashbrook,

and Baldwin. (Id.). Myers and McBride were also aware of the situation. (Id. at p. 35).

        In the Memorandum and Severance Order, the Court designated the following four claims

in this severed case:

        Count 16:         Knope retaliated against Plaintiff for being disabled and complaining in
                          violation of Plaintiff’s First Amendment rights by writing him a false
                          disciplinary ticket.

        Count 17:         Knope, Baldwin, Lashbrook, Heck, Myers, and McBride violated Plaintiff’s
                          First and/or Fourteenth Amendment rights when he was disciplined
                          pursuant to Knope’s false and improperly served disciplinary ticket,
                          sometime around October 5, 2016.

        Count 18:         Wexford has an unconstitutional policy or custom of allowing staff to
                          initiate grievances in violation of Plaintiff’s due process rights.

        Count 19:         Knope, Love, Scott, Lashbrook, Baldwin, Wexford, and IDOC conspired to
                          retaliate against Plaintiff when Scott withdrew his medications for a month
                          in violation of the First Amendment, Eighth Amendment, and/or
                          Rehabilitation Act and ADA.

The parties and the Court will continue using this designation in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. Any other claim that is mentioned

in the Complaint but not addressed herein is considered dismissed without prejudice as

inadequately pled under Twombly. 2

        The allegations offered in support of the severed claims violate Rule 8 of the Federal Rules

of Civil Procedure, which requires a plaintiff to provide “a short and plain statement of the claim

showing that the pleader is entitled to relief” and also “a demand for the relief sought.” FED. R.

CIV. P. 8(a). Rule 8(d) requires that each allegation within the complaint “be simple, concise, and

direct.” FED. R. CIV. P. 8(d)(1). The purpose of these rules is to “give defendants fair notice of the



2
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         3
claims against them and the grounds for supporting the claims.” Stanard v. Nygren, 658 F.3d 792,

797 (7th Cir. 2011) (citation omitted); Twombly, 550 U.S. at 555. “[J]udges and adverse parties

need not try to fish a gold coin from a bucket of mud.” United States ex rel. Garst v. Lockheed-

Martin Corp., 328 F.3d 374, 378 (7th Cir. 2003).

       Plaintiff’s Complaint requires the Court to do just that. It is far from straightforward,

simple, or concise. The allegations offered in support of Counts 16 through 19 are buried in a 52-

page Complaint that has already been severed into eleven total lawsuits. While length alone does

not typically warrant dismissal of a Complaint, unintelligibility and a lack of organization do.

Stanard, 658 F.3d a 797-98; Garst, 328 F.3d at 378. These two problems go hand-in-hand because

“[l]ength may make a complaint unintelligible[ ] by scattering and concealing in a morass of

irrelevancies the few allegations that matter.” Garst, 328 F.3d at 378.

       In his Complaint, Plaintiff sparsely scatters potentially relevant facts in a sea of legal

argument. The allegations offered in support of Counts 16 through 19 are generally set forth on

pages 24-36. There, Plaintiff makes bald, conclusory, and at times nonsensical assertions in

support of his claims. He presents part of the factual allegations necessary to develop his claims—

forcing the Court to fill in the blanks. A closer look at each claim reveals these gaps in information.

       For example, Plaintiff asserts that he was subject to retaliation by defendants when he was

issued two disciplinary tickets because of his disability and his grievances or complaints. Plaintiff

does not describe his grievances or what about his disability triggered this retaliatory conduct by

the defendants. The allegations do not even satisfy the liberal notice pleading standard that governs

retaliation claims. Doyle v. Pasquino, 207 Fed. Appx. 713, 714 (7th Cir. 2006). The Complaint

need only set forth the minimum facts necessary to notify the defendants and the court of the nature

of Plaintiff’s claim. Higgs v. Carver, 286 F.3d 437, 439 (7th Cir. 2002). The “bare minimum” in



                                                  4
this context are the facts necessary to apprise the defendants of “what the plaintiff did to provoke

the alleged retaliation and what the[ defendants] did in response.” Higgs, 286 F.3d at 439. The

plaintiff must “reference, at a minimum, the suit or grievance spawning the retaliation and the acts

constituting the retaliatory conduct.” Walker v. Thompson, 288 F.3d 1005, 1012 (7th Cir. 2012)

(Ripple, J. concurring). Plaintiff did not reference the grievance or complaint spawning the

retaliation or provide any context for how his disability triggered it. He relies entirely on

conclusory and bald assertions to support the retaliation claims in Counts 16 and 17 and the

ancillary policy claim in Count 18.

       Plaintiff also complains of due process violations at his disciplinary hearings. But no

process is due, if no protected liberty interest is at stake. O’Gorman v. City of Chicago, 777 F.3d

885, 891 (7th Cir. 2015) (to state a due process claim, prisoner must first “allege that he has a

cognizable liberty interest under the Fourteenth Amendment”). Inmates have a liberty interest in

avoiding conditions which impose an “atypical and significant hardship” in relation to the ordinary

incidents of prison life. Mathews v. Brown, -- F. App’x --, 2019 WL 1568073 (7th Cir. Apr. 11,

2019) (citing Sandin v. Conner, 515 U.S. 472, 483-84 (1995)). Plaintiff’s punishment with a month

in segregation is not the type of “atypical” or “significant” hardship that triggers the right to due

process of law in the first place. See, e.g., Hardaway v. Meyerhoff, 734 F.3d 740 (7th Cir. 2013)

(even a six-month stint in a cell with a confrontational cellmate, weekly shower access, weekly

yard access, and psychological suffering is not clearly significant or atypical). He does not even

describe the conditions there. Counts 17 and 18 cannot proceed as due process claims.

       In connection with Count 19, Plaintiff complains of the denial of prescription medication.

To state a claim under the Eighth Amendment, Plaintiff must demonstrate that he suffered from

an objectively serious medical condition and that each defendant was deliberately indifferent to



                                                 5
the condition. Giles v. Godinez, 914 F.3d 1040, 1049 (7th Cir. 2019) (citing Duckworth v. Ahmad,

532 F.3d 675, 679 (7th Cir. 2008)). Plaintiff does not identify what medical condition necessitated

the medication, the defendant(s) responsible for withholding it, or whether they were on notice

that he lacked access to it at the time they each ignored or denied his request for it. Plaintiff instead

relies on vague and often sweeping allegations to support his claim in Count 19.

          Finally, Plaintiff asserts that the defendants violated his rights under the Rehabilitation Act

and the ADA “because of” his disability. Unfortunately, however, he offers no factual allegations

in support of either claim. He fails to describe his disability or explain what programs or services

he was denied. And even as a pro se prisoner litigant, he cannot rely on abstract recitations of the

elements of a cause of action. Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009). The Rehabilitation

Act and ADA claims are dismissed because they violate Rule 8 and also fail to state a claim for

relief.

          Moreover, the Complaint shall be dismissed for noncompliance with Rule 8 and for failure

to state a claim upon which relief may be granted. However, the dismissal shall be without

prejudice. If he chooses to proceed, Plaintiff must file an amended complaint according to the

deadline and instructions set forth in the below disposition. 3 Failure to do so will result in dismissal

of this action with prejudice and a “strike” within the meaning 28 U.S.C. § 1915(g).

                                                 Disposition

          IT IS HEREBY ORDERED that COUNTS 16, 17, 18, and 19 are DISMISSED without

prejudice for violation of Federal Rule of Civil Procedure 8 and for failure to state a claim upon



3
  Pursuant to an Order entered by the Seventh Circuit Court of Appeals on April 9, 2019, the clerks of all
federal courts in the Circuit must return unfiled any papers submitted either directly or indirectly by or on
behalf of Plaintiff until he has paid in full all outstanding fees and any sanctions in all civil actions he has
filed. Norfleet v. Baldwin, et al., App. No. 19-1337 (7th Cir. Apr. 9, 2019) (Doc. 9). Thus, if he wishes to
file an amended complaint in this action, he must first comply with the Seventh Circuit’s Order.

                                                       6
which relief may be granted. Plaintiff is GRANTED leave to file a “First Amended Complaint”

on or before May 22, 2019. Should Plaintiff fail to file his First Amended Complaint within the

allotted time or consistent with the instructions in this Order, the entire case shall be dismissed

with prejudice for failure to comply with a court order and/or for failure to prosecute his claims.

FED. R. CIV. P. 41(b). See generally Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson

v. Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal shall also count

as a “strike” within the meaning of 28 U.S.C. § 1915(g).

       If he does choose to proceed, it is strongly recommended that Plaintiff use the civil rights

complaint form designed for use in this District. He should label the form, “First Amended

Complaint,” and he should use the case number for this action (No. 18-cv-02108-NJR). To enable

Plaintiff to comply with this Order, the CLERK is DIRECTED to mail Plaintiff a blank civil

rights complaint form.

       An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1

(7th Cir. 2004). Therefore, the First Amended Complaint must stand on its own without reference

to any previous pleading. Plaintiff must re-file any exhibits he wishes the Court to consider along

with it. The First Amended Complaint is subject to review pursuant to 28 U.S.C. § 1915A.

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff files a First Amended Complaint. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch,

133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not



                                                 7
independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 4/24/2019

                                                            ____________________________
                                                            NANCY J. ROSENSTENGEL
                                                            Chief U.S. District Judge




                                                8
